       Case 1:14-cv-00038-MBH Document 133 Filed 12/08/20 Page 1 of 1




      In the United States Court of Federal Claims
  * * * * * * * * * * * * * *  *
  JACK GREEN, et al.,          *
                               *
                               *
                 Plaintiffs,   *                    No. 14-38L
  v.                           *                    Filed: December 8, 2020
                               *
  UNITED STATES,               *
                               *
                 Defendant.    *
                               *
  * * * * * * * * * * * * * *  *
                             ORDER

       On December 4, 2020, the court held a status conference in the above captioned
case to discuss the remaining plaintiffs in the case. Subsequently, the parties confirmed
that the case can be dismissed. Therefore, the court ORDERS that this case be
DISMISSED with prejudice. The Clerk’s Office shall enter JUDGMENT consistent with
this Order.


      IT IS SO ORDERED.
                                                      s/Marian Blank Horn
                                                      MARIAN BLANK HORN
                                                               Judge
